Citation Nr: 1800027	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  11-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral spondylolysis at L5 (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981 and from January 1982 to January 1984 with subsequent service in the Navy Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for a cervical spine disability.  

In June 2014 and September 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's cervical spine disability was incurred in or attributable to his time on active duty.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been bet.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was last afforded VA examinations and addendum opinions on March 2017 and July 2017.  The Board has carefully reviewed the last VA examinations and opinions of record and finds that the opinions, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in September 2016.  In pertinent part, the Board instructed the RO to: (1) obtain all VA treatment records from May 2008 to present; (2) obtain an addendum opinion from an appropriate VA examiner addressing the etiology of his cervical spine disability; and (3) readjudicate the claims.

The AOJ obtained and uploaded recent VA treatment records to the Veterans Benefits Management System (VBMS) in January 2017.  In March 2017 and July 2017, the Veteran obtained VA addendum opinions to address the etiology of his cervical spine disability.  The examiner, an orthopedic surgeon, provided reasoned opinions and discussed both direct and secondary service connection theories for the Veteran's cervical spine disability as prompted in the September 2016 Board remand instructions.  The AOJ readjudicated the claim in an August 2017 supplemental statement of the case (SSOC).   

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that could be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Service Connection 

The Veteran filed for entitlement to service connection for a cervical spine disability in June 2009.    

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is a disease specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, service connection may be granted on a presumptive basis for arthritis if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
 
Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

The first elements under Shedden and Wallin are met.  At an August 2014 VA examination, the examiner stated the Veteran had been diagnosed with a cervical strain and imaging studies showed arthritis.  See August 2014 VA examination.  Thus, the Veteran has a current cervical spine disability for VA purposes.

The second Wallin element is met.  The Veteran is service connected for bilateral spondylosis at L-5 (lumbar spine disability) effective from February 16, 1988.  

As to the second Shedden element, the Veteran reports he was injured when he jumped off a cliff to escape a fire in 1981.  See March 2014 Appellant's Brief.  In a May 1988 VA examination, the examiner noted that the Veteran "fell in 1979, hitting right chest against roof- sustaining fractured rib."  See May 1988 VA examination.  In a December 2007 treatment note, the Veteran reported "neck pain since injury while doing physical training in marines 1981."  See December 2007 VA treatment record.  

The Board finds there is no competent evidence demonstrating the presence of a cervical spine degenerative joint disease to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  No X-ray examinations were conducted during the pertinent time period and degenerative joint disease is not a disorder of the type which could be diagnosed by a lay person's observations.  

While the Veteran complained of low back pain described as "pain [that] centers right in the lower back, does not go down his legs, and seems to stay centered in this area," the competent evidence does not show a combination of manifestations sufficient to identify degenerative joint disease in service or within a year after separation.  Therefore, presumptive service connection for degenerative joint disease of the cervical spine is not warranted in this case.           

The crux of this case centers on whether the Veteran's current cervical spine disability is attributable to time spent in service or caused/aggravated by his service-connected lumbar spine disability.  An orthopedic surgeon opined that the Veteran's cervical spine disability was less likely than not attributable to the Veteran's time on active duty.  See March 2017 VA examination.  The surgeon considered the Veteran's March 2003 report citing a 1995 x-ray showing degenerative calcification of the interspinous ligament at C2-C3.  Specifically, the examiner reasoned that said report had "no clinical significance and is not borne out by later films."  Id.  Importantly, the examiner reiterated a lack of continuity, complications, and chronicity seen in the Veteran's medical record.  

The orthopedic surgeon also found that the Veteran's cervical spine disability was less likely than not caused or aggravated by his service-connected lumbar spine disability.  He reasoned that "the calcification of the interspinous ligament is marginal in the 2014 cervical spine x-rays and not of clinical significance.  See July 2017 VA examination.  Further, the examiner determined that the Veteran's cervical spine disability's pathology resembled problems due to "aging" and were not the result of "overcompensating for his lumbar condition."  Id.    

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's fall or service-connected disability is causally related to his cervical spine disability cannot be determined by mere observation alone.  The Board finds that determining the etiology or aggravation of the Veteran's cervical spine disability is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his cervical spine disability is attributable to his active duty service or service-connected disability.  Accordingly, the Board affords more probative weight to the opinions of the March 2017 and July 2017 VA examiner.  They were conducted by health care professionals and based on physical examination and review of the evidence in the claims file.  The opinions were supported by adequate rationale.  The Board must deny the Veteran's claim of entitlement to service connection for a cervical spine disability because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


